Citation Nr: 0400031	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral choroideremia, associated with deteriorating 
peripheral vision.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, and from August 1969 to July 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO denied a disability rating in excess of 10 percent for 
bilateral choroideremia, associated with deteriorating 
peripheral vision.  The veteran filed a notice of 
disagreement (NOD) in April 2002 and a statement of the case 
(SOC) was issued in October 2002.  The veteran submitted a 
substantive appeal in December 2002.  The veteran also 
requested a hearing before the Board; such hearing was 
scheduled for April 2003, but the record reflects that the 
veteran failed to appear.  

For the reasons explained below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


REMAND

The Board finds that additional development of the claim on 
appeal is warranted.  

In connection with the claim for an increased rating for 
bilateral choroideremia, the veteran underwent VA examination 
in February 2002.  The medical examiner noted in the 
examination report that the veteran's corrected vision was 
20/40 in his left eye and 20/50 in his right eye.  The Board 
notes, however, that the examination report does not document 
whether there was impairment in the veteran's field vision, 
important information to be considered when rating 
choroideremia along with visual acuity.  See 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 
6005, 6009 (2003).  The veteran's field vision should also be 
documented, given that the veteran is seeking a disability 
rating in excess of 10 percent for bilateral choroideremia, 
associated with deteriorating peripheral vision.  The Board 
additionally notes that there is no indication from the 
February 2002 examination report that the medical examiner 
reviewed the veteran's claims file.  

Hence, the Board finds that further VA examination, with 
findings responsive to the rating criteria and consideration 
of the veteran's documented medical history and assertions, 
is needed to fully and fairly adjudicate the claim for an 
increased rating.  See 38 U.S.C. § 5103A.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo examination, it 
is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the Board points out that the record reflects that 
the veteran has received medical treatment from the VA 
medical facility in West Haven, Connecticut and from the 
Waterbury Primary Care Clinic; however, records from these 
facilities dated only up to November 2001 have been 
associated with the veteran's claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003) as regards requesting 
records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs,, 345 
F.3d 1334 (Fed. Cir. 2003).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that explains the bases for the 
RO's determinations must include citation to the pertinent 
legal authority implementing the VCAA-i.e., 38 C.F.R. §§  
3.102 and 3.159 (2003)-not cited to in the October 2002 SOC.  

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions:

1.	The RO should obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran's eye problems 
from West Haven, Connecticut and from the 
Waterbury Primary Care Clinic since 
November 2001.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that they provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA medical examination 
by an ophthalmologist for evaluation of 
his bilateral choroideremia disorder.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. 

All appropriate tests and studies should 
be accomplished, including tests of the 
veteran's field vision, and all clinical 
findings should be reported in detail.  
Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion as to the 
severity of the veteran's bilateral 
choroideremia condition.  Regarding the 
latter, the examiner should specifically 
render findings with respect to the 
extent to which the veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the veteran is experiencing active 
pathology.  The examiner should also 
provide an opinion explaining the 
veteran's loss of visual acuity, as 
indicated in the February 2002 VA medical 
examination, and should indicate whether 
this loss is due to the veteran's 
service-connected disability, or to a 
different disability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that all action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
disability rating in excess of 10 percent 
for bilateral choroideremia in light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003) and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

